As filed with the Securities and Exchange Commission on 11/29/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6194 The Chaconia Income & Growth Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP, 777 E. Wisconsin Avenue, Milwaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. Chaconia Income & Growth Fund Schedule of Investments September 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 72.6% Aerospace & Defense - 5.0% 3,400 The Boeing Company $ 356,966 5,700 General Dynamics Corporation 481,479 838,445 Capital Goods - 2.9% 11,600 General Electric Company 480,240 Consumer Discretionary - 8.1% 7,900 Darden Restaurants, Inc. 330,694 4,200 Target Corporation 266,994 6,500 The TJX Companies, Inc. 188,955 8,200 The Walt Disney Company 281,998 9,000 Yum! Brands, Inc. 304,470 1,373,111 Data Processing - 1.3% 4,600 Automatic Data Processing, Inc. 211,278 Financial Services - 16.1% 4,400 Bank of America Corporation 221,188 5,900 Citigroup, Inc. 275,353 3,098 Countrywide Financial Corporation 58,893 1,604 Discover Financial Services * 33,363 4,300 Fannie Mae 261,483 3,000 Freddie Mac 177,030 2,600 The Goldman Sachs Group, Inc. 563,524 7,500 J.P. Morgan Chase & Co. 343,650 3,400 Lehman Brothers Holdings, Inc. 209,882 5,100 Merrill Lynch & Co., Inc. 363,528 3,208 Morgan Stanley 202,104 2,709,998 Health Care - 9.7% 4,400 Beckman Coulter, Inc. 324,544 15,100 Boston Scientific Corp. * 210,645 7,800 Express Scripts, Inc. * 435,396 5,700 Pfizer Inc. 139,251 5,700 United Health Group, Incorporated 276,051 3,200 Wellpoint Inc. * 252,544 1,638,431 Insurance - 5.2% 4,500 AFLAC Incorporated 256,680 3,300 American International Group, Inc. 223,245 4,500 Loews Corporation 217,575 9,400 The Progressive Corporation 182,454 879,954 Integrated Oil & Gas - 7.8% 4,500 Apache Corporation 405,270 6,200 Devon Energy Corporation 515,840 5,000 Occidental Petroleum Corporation 320,400 2,900 Spectra Energy Corporation 70,992 1,312,502 Multi Utilities - 2.5% 10,300 Duke Energy Corporation 192,507 6,600 Southern Company 239,448 431,955 Semiconductors - 3.9% 17,500 Intel Corporation $ 452,550 6,300 International Rectifier Corporation * 207,837 660,387 Software - 2.3% 4,600 Autodesk, Inc. * 229,862 5,200 Intuit, Inc. * 157,560 387,422 Technology - 4.3% 15,800 Corning Incorporated * 389,470 2,800 International Business Machines Corporation (IBM) 329,840 719,310 Telecommunications - 2.0% 7,900 American Tower Corporation - Class A * 343,966 Transportation - 1.5% 2,300 Union Pacific Corporation 260,038 TOTAL COMMON STOCKS (Cost $8,729,576) 12,247,037 MUTUAL FUNDS - 3.6% Mutual Funds - 3.6% 237,123 Trinidad & Tobago Unit Trust Corporation First Unit Scheme(f) *(a) 611,612 TOTAL MUTUAL FUNDS (Cost $429,530) 611,612 ASSET BACKED SECURITIES - 2.5% 100,000 CPL Transition Funding LLC Series 2002-1, Class A5, 6.250%, 01/15/2017 104,557 72,889 Continental Airlines Inc. Pass Thru Certificates Series 2000-2, 7.707%, 04/02/2021 76,343 90,000 FedEx Corporation, 1993-A, 8.760%, 05/22/2015 101,263 95,879 Union Pacific Corporation 2003-1, 4.698%, 01/02/2024 91,147 41,004 West Pennsylvania Funding Series 1999-A, 6.980%, 12/25/2008 41,389 TOTAL ASSET BACKED SECURITIES (Cost $423,081) 414,699 CORPORATE BONDS - 1.2% The Burlington Northern and Santa Fe Railway Company, 104,773 5.943%, 01/15/2022 108,221 Norfolk Southern Corp. 100,000 5.257%, 09/17/2014 96,307 TOTAL CORPORATE BONDS (Cost $211,662) 204,528 MORTGAGE BACKED SECURITIES - 3.6% Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates 77,605 Series 2002-83, Class A, 3.313%, 04/16/2017 77,204 70,393 Series 2004-78, Class A, 3.590%, 11/16/2017 69,265 69,737 Series 2005-2, Class B, 4.116%, 03/16/2019 68,728 103,436 Series 2003-48, Class AB, 2.866%, 02/16/2020 101,590 8,267 Series 2001-12, Class B, 6.221%, 06/16/2021 8,302 27,949 Series 2003-43, Class A, 2.709%, 07/16/2021 27,556 74,186 Series 2004-25, Class AC, 3.377%, 01/16/2023 72,324 43,806 Series 2006-8, Class A, 3.942%, 08/16/2025 43,030 64,058 Series 2005-14, Class A, 4.130%, 02/16/2027 63,160 73,967 Series 2003-72, Class B, 4.356%, 02/16/2030 72,749 TOTAL MORTGAGE BACKED SECURITIES (Cost $603,083) 603,908 U.S. GOVERNMENT AGENCY ISSUES - 14.5% AID - ISRAEL 200,000 5.500%, 09/18/2023 211,036 200,000 5.500%, 12/04/2023 211,122 $ 422,158 Amethyst, 150,011 4.620%, 04/15/2016 150,217 Federal National Mortgage Association (FNMA) 200,000 3.375%, 12/15/2008 197,450 200,000 4.625%, 10/15/2013 199,020 85,872 5.500%, 04/01/2036 84,226 88,871 6.000%, 05/01/2036 89,033 569,729 Federal Home Loan Mortgage Corporation (FHLMC) 200,000 3.625%, 09/15/2008 198,232 Rowan Companies 113,000 5.880%, 03/15/2012 116,743 Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates 81,948 5.500%, 01/20/2035 80,603 86,771 5.000%, 11/20/2035 83,330 163,933 Small Business Administration (SBA) Participaiton Certificates: 100,151 Series 2004-10C, Class 1, 4.230%, 05/01/2014 98,770 181,774 Series 2002-20H, Class 1, 5.310%, 08/01/2022 183,188 76,530 Series 2003-20J, Class 1, 4.920%, 10/01/2023 75,843 313,207 Series 2004-20E, Class 1, 5.180%, 05/01/2024 313,983 159,550 Series 2003-20F, Class 1, 5.520%, 06/01/2024 161,770 833,554 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,446,739) 2,454,566 SHORT TERM INVESTMENTS - 2.9% Money Market Funds - 2.9% 482,341 First American Treasury Obligations Fund - Class Y 482,341 TOTAL SHORT TERM INVESTMENTS (Cost $482,341) 482,341 TOTAL INVESTMENTS(Cost $13,326,012) - 100.9% 17,018,691 LIABILITIES IN EXCESS OF OTHER ASSETS - (0.9)% (151,367) TOTAL NET ASSETS - 100.0% $ 16,867,324 Percentages are stated as a percent of net assets. * Non Income Producing (a) Affiliate issuer. (f) Foreign security The cost basis of investments for federal income tax purposes atSeptember 30, 2007 was as follows*: Cost of investments $ 13,326,012 Gross unrealized appreciation 4,041,362 Gross unrealized depreciation (348,683) Net unrealized appreciation $ 3,692,679 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Chaconia Income & Growth Fund, Inc. By (Signature and Title)/s/ Gayle Daniel-Worrell Gayle Daniel-Worrell, President Date11/28/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Gayle Daniel-Worrell Gayle Daniel-Worrell, President Date11/28/07 By (Signature and Title)/s/Eutrice Carrington Eutrice Carrington, Treasurer Date11/28/07
